DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.

Examiner note
The following examiner’s reasons for allowance have been previously entered in the record on the Notice of Allowance mailed on 12/15/21, and they are being incorporated in the instant office action for convenience of the applicant and completeness of record.

Allowable Subject Matter
Claims (1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Dehghan is directed to object detection and tracking in video images. Dehghan, Abst. Dehghan discloses a “tracking score may be determined for each object tracked”, which was discussed during the Examiner Interview conducted on October 25, 2021, as allegedly corresponding to the affinity scores previously recited in claim 2. Dehghan, para. [0028]. The tracking score of Dehghan is “determined for each object tracked”. Dehghan, para. (See applicant’s remarks dated 11/4/21.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.